                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                             :
UNITED STATES OF AMERICA                     :
                                             :
                      v.                     :                  No. 5:18-cr-00558
                                             :
MIGUEL GONZALEZ SEGOVIA                      :
                                             :

                                          ORDER

       AND NOW, this 2nd day of August, 2019, upon consideration of Defendant’s motion to
suppress, ECF No. 18, the government’s response in opposition, ECF No. 19, and the parties’
proposed findings of fact and conclusions of law, ECF Nos. 29, 30, submitted following a
hearing before the Court on May 15, 2019, ECF No. 26, 1 and for the reasons stated in the
opinion issued this date, IT IS ORDERED THAT Defendant’s motion, ECF No. 18, is
DENIED.



                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




1
       The Court heard testimony and received evidence during a hearing on the motion on May
15, 2019. See Suppression Hearing Transcript, ECF No. 28.
                                               1
                                            080119
